[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Judgment was entered in this criminal case on June 5, 1997. An appeal is now pending in the Appellate Court.
Defendant's appellate counsel, Attorney Norman A. Pattis, filed a Motion To Withdraw dated January 23, 1998 in the Appellate Court. On February 2, 1998, the Clerk's Office of the Appellate Court, apparently believing that Practice Book §§ 950 et seq. applied, sent the motion to the presiding judge criminal of the Superior Court for the Judicial District of New London the court which rendered the judgment being appealed. The motion has been referred to the undersigned.
Sections 950 et seq. are not applicable to this motion which was filed in the Appellate Court.
This trial court does not have jurisdiction to rule on this motion made by appellate counsel to withdraw his Appelllate Court appearance on a case pending in the Appellate Court.
Therefore, this court takes no action on the Motion To Withdraw.
Parker, J.